DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 10/11/2019 including the preliminary claim amendments filed on the same date. Claims 1-11 are pending. No claims have been withdrawn. No claims have been cancelled. No new claims have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed on 1/10/2020 is being considered.

Drawings
The drawings filed on 10/11/2019 are acceptable for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the or each tier” (line 2) is indefinite because the limitation lacks proper antecedent basis in the claim. Is the limitation referring to the at least one tier? The examiner recommends reciting, “the at least one tier” to clarify. See also claims 9 and 10.
Claim 1, “each for accommodating one vehicle” (lines 2-3) is indefinite because it is unclear whether “each” is referring to each of the at least one tier or each of the pair of parking spaces. Is the limitation intending to require each of the parking spaces of the pair of parking spaces? See also claim 9.
Claim 1, “at least one of which” (line 7) is indefinite because it is unclear whether the limitation is referring to one of the elevator, the elevator platform, the vehicle lifting position, the lifting structure, or the at least two positions. Is the limitation intending to require at least one of the at least two positions? See also claims 9 and 10.
Claim 1, “the parking space of said tier” (lines 8-9) is indefinite because the limitation lacks proper antecedent basis. Is the limitation intending to require one of the pair of parking spaces? See also claims 2, 3, 9 and 10.
Claim 1, “said tier” (line 9) is indefinite because the limitation lacks proper antecedent basis. Is the limitation intending to require “said at least one tier”? See also claims 9-11.
Claim 1, “characterized by an entrance path and an exit path for vehicles” (line 12) is indefinite because it is unclear what the limitation requires. What is characterized by an entrance path and an exit path for vehicles? How is it characterized by an entrance path and an exit path for vehicles? See also claim 9.
Claim 2, “some other ones of the parking spaces” is indefinite because the limitation lacks proper antecedent basis in the claims. Is the limitation intending to refer to other parking spaces of the pair of parking spaces on each of the at least one tier?
Claim 3, “the parking spaces” is indefinite because the limitation lacks proper antecedent basis. Note that several different parking spaces are previously required. Which parking spaces are the parking spaces of claim 3 referring to in the claim?
Claim 3, “said pairs of parking spaces” is indefinite because the limitation lacks proper antecedent basis in the claims.
Claim 3, “the respective pair” is indefinite because the limitation lacks proper antecedent basis in the claims.
Claim 5, “wherein the cantilever” is indefinite because the limitation lacks proper antecedent basis in the claims.
Claim 6, “wherein the elevator platform has a cart running along the guide” is indefinite because it is unclear what the claim requires. As written, the limitation requires a cart to be in continuous motion. Does applicant intend for the limitation to require the cart to be configured to run along the guide?
Claim 7, “the rotation of the elevator platform” is indefinite because the limitation lacks proper antecedent basis. Although, the claims previously require the elevator 
Claim 8, “a drive engaging the gear when for driving rotation of the gear wheel” is indefinite because it is unclear what the claim requires. Applicant is requested to clarify.
Claim 9, the claim is drawn to a method (“A method for parking a car…” line 1) but only defines structure of the parking garage (“the parking garage comprising:” (lines 1-2). Does applicant intend for the last paragraph of the claim to be method steps? The examiner recommends reciting, “wherein the method comprises”…followed by method steps such as, “transferring a vehicle from said entrance path to said vehicle lifting position in a forward direction, transferring the vehicle from said parking space to said vehicle lifting position in a rearward or, respectively, forward direction, and transferring the vehicle from said lifting position to said exit path in said forward direction” to clarify. See MPEP 2173.05(p)(II).
Claim 9, “transferred from said vehicle lifting position to a parking space in a forward or rearward direction, “transferred from said parking space to said vehicle lifting position in a rearward or, respectively, forward direction” and “transferred from said vehicle lifting position to said exit path in said forward direction” (page 2, lines 16-19) are indefinite because it is unclear what the limitations require. It is unclear what is required to be transferred.
Claim 9, “a parking space” (line 16) is indefinite because the claim previously requires a pair of parking spaces on each of the at least one tier. As written, the limitation is referring to a different/additional parking space. Does applicant intend for the limitation to refer to a previously recited parking space or a different/additional 
Claim 9, “said parking space” (line 17) is indefinite because the claim previously requires several parking spaces. Which parking space is the limitation referring to in the claim?
Claim 10, “the supported vehicle” (page 2, line 5) lacks proper antecedent basis in the claim.
Claim 10, “its wheels” (page 2, line 6) is indefinite because it is unclear what the claim requires. The vehicle is an inanimate object, which is incapable of ownership. The examiner recommends reciting the actual claim element represented by “its”. Is the limitation intending to require, “wheels of the vehicle”?
Claim 10, “the supported vehicle” (page 2, line 7) lacks proper antecedent basis in the claim.
Claim 10, “its wheels” (page 2, line 8) is indefinite because it is unclear what the claim requires. The vehicle is an inanimate object, which is incapable of ownership. The examiner recommends reciting the actual claim element represented by “its”. Is the limitation intending to require, “wheels of the vehicle”?
Claim 10, “said tiers” (page 2, line 10) is indefinite because the limitation lacks proper antecedent basis in the claim. Is the limitation intending to require tiers of said at least one tier? See also claim 11.
Claim 10, “its retracted position” and “its extended position” (page 2, line 15) are indefinite because it is unclear what the claim requires. The cantilever is an inanimate object, which is incapable of ownership. The examiner recommends reciting the actual claim element represented by “its”. Does applicant intend to require a retracted position 
Claim 10, “its retracted position” and “its extended position” (page 2, line 23) are indefinite because it is unclear what the claim requires. The cantilever is an inanimate object, which is incapable of ownership. The examiner recommends reciting the actual claim element represented by “its”. Does applicant intend to require a retracted position of the cantilever and an extended position of the cantilever?
Claim 10, “its retracted position” and “its extended position” (page 2, last two lines) are indefinite because it is unclear what the claim requires. The cantilever is an inanimate object, which is incapable of ownership. The examiner recommends reciting the actual claim element represented by “its”. Does applicant intend to require a retracted position of the cantilever and an extended position of the cantilever?
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EP 1255002 (‘EP ‘002’).
Claim 1, EP ‘002 provides a multi-tier parking garage for vehicles, the parking 
at least one tier (four tiers shown in Figs. 2 and 3), the or each tier including a pair of parking spaces (Fig. 2), each for accommodating one vehicle (Fig. 2); and
an elevator 10 having an elevator platform 16 rotatable about a vertical axis (rotation 15; Fig. 1; vertical axis viewed as an imaginary point in Fig. 1 and an imaginary vertical line in Fig. 2) and having a vehicle lifting position (location of 20; Figs. 1 and 2) for supporting a vehicle oriented in a driving direction with a lateral off-set to said vertical axis (Fig. 1) and a lifting structure (machine translation provided by applicant [0027]), the lifting structure being arranged for moving the elevator platform between at least two positions, at least one of which is vertically aligned with the at least one tier (such as guide rail 40; Fig. 2) for allowing a vehicle to be transferred from the elevator platform to the parking space of said tier and from said parking space to said elevator platform (Figs. 1 and 2);
wherein the vehicle lifting position and said parking spaces are arranged for allowing a vehicle to be supported on the elevator platform in line with each of the parking spaces (machine translation provided by applicant [0033]; Fig. 1);
characterized by an entrance path (2, 2a) and an exit path (3, 3a) for vehicles (Figs. 1 and 2);
wherein the vehicle lifting position and the entrance and exit paths are arranged for allowing a vehicle to be supported on the elevator platform in line with the entrance path (Fig. 1), a first end of said vehicle lifting position in said driving direction facing said entrance path (Fig. 1), when the elevator platform is in an entry position (Fig. 1) and for allowing a vehicle to be supported in line with the exit path (Fig. 1), said first end of said 
Claim 2, EP ‘002 further provides wherein the elevator platform is rotatable from a first position (such as the position shown in Fig. 1) for bringing the vehicle lifting position in line with some of the parking spaces 13 to a second position (such as the position shown in Fig. 2) for bringing the vehicle lifting position in line with some other ones of the parking spaces (12, 14) over at least a half turn about the vertical axis of rotation of the elevator platform (Fig. 1).
Claim 4, EP ‘002 further provides wherein the elevator platform is rotatable from said entry position to said exit position over a half turn about said vertical axis of rotation (Fig. 1).
Claim 9, EP ‘002 provides a method for parking a car in a multi-tier parking garage for vehicles, the parking garage comprising:
at least one tier (four tiers shown in Fig. 2), the or each tier including a pair of parking spaces (at least two parking spaces are on each tier; Fig. 2), each for accommodating one vehicle (Fig. 2); and
an elevator 10 having an elevator platform 16 rotatable about a vertical axis (rotation 15; Fig. 1; vertical axis viewed as an imaginary point in Fig. 1 and an imaginary vertical line in Fig. 2) and having a vehicle lifting position (location of 20; Figs. 1 and 2) for supporting a vehicle oriented in a driving direction with a lateral off-set to said vertical axis (Fig. 1) and a lifting structure (machine translation provided by applicant [0027]), the lifting structure being arranged for moving the elevator platform between at 
wherein the vehicle lifting position and said parking spaces are arranged for allowing a vehicle to be supported on the elevator platform in line with each of the parking spaces (machine translation provided by applicant [0033]; Fig. 1);
characterized by an entrance path (2, 2a) and an exit path (3, 3a) for vehicles (Figs. 1 and 2);
wherein the vehicle lifting position and the entrance and exit paths are arranged for allowing a vehicle to be supported on the elevator platform in line with the entrance path (Fig. 1), a first end of said vehicle lifting position in said driving direction facing said entrance path (Fig. 1), when the elevator platform is in an entry position (Fig. 1) and for allowing a vehicle to be supported in line with the exit path (Fig. 1), said first end of said vehicle lifting position in said driving direction facing said exit path (Fig. 1), when the elevator platform is in an exit position rotated about the vertical axis relative to said entry position ([0035]-[0037]; claim 1; Fig. 1); and
wherein a vehicle is transferred from said entrance path to said vehicle lifting position in a forward direction (at 2; Fig. 1);
transferred from said vehicle lifting position to a parking space in a forward or rearward direction (note that the vehicles drive forward to park; Fig. 1);
transferred from said parking space to said vehicle lifting position in a rearward or, respectively, forward direction (rearward direction; Fig. 1); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1255002 (‘EP ‘002’) in view of NL 1028760 (‘NL ‘760’).
Claim 3, EP ‘002 further teaches said pairs of parking spaces being 3Jantinus KAPPEAtty. Docket No. 007938.00293U.S. Serial No. TBA(P114764US00)circumferentially distributed around an elevator well (Fig. 1) wherein the elevator platform is rotatable over a half turn about said vertical axis from a first position for bringing the vehicle lifting position in line with a left one of one of the pairs of parking spaces to a second position for bringing the vehicle lifting position in line with a right one of the parking spaces of the respective pair (Fig. 2). EP ‘002 does not explicitly show the pairs of parking spaces consisting of parking spaces arranged only pairwise in side-by-side positons. However, NL ‘760 teaches parking spaces being arranged pairwise in side by side positions (Fig. 3), which are circumferentially distributed around an elevator well (Fig. 3), wherein an elevator platform is rotatable over a half turn about a vertical axis from a first position for bringing a vehicle lifting position in line with a left one of one of the pairs of parking spaces to a second position for bringing the vehicle lifting position In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1255002 (‘EP ‘002’) in view of DE 4338341 (‘DE ‘341’).
Claim 5, EP ‘002 teaches all the limitations of claim 1 as above, but is silent as to a cantilever extendable from the elevator platform in mutually opposite directions. However, DE ‘341 teaches a cantilever is extendable from the elevator platform in mutually opposite directions (machine translation provided by applicant page marked 3 of 4, second to last paragraph; Figs. 3 and 4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a cantilever extendable from the elevator platform in mutually opposite directions, with the reasonable expectation of further smoothing the transition to and from the parking space and the elevator.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1255002 (‘EP ‘002’) in view of WO 9116515 (‘WO ‘515’).
Claims 6-8, EP ‘002 teaches all the limitations of claim 1 as above, but is silent as to the lifting structure including vertical guide and wherein the elevator platform has a cart running along the guide, wherein the vertical guide is pivotably suspended and coupled to the elevator platform for allowing the rotation of the elevator platform in unison with rotation of the vertical guide, and a gear wheel fixed to a base portion of the vertical guide so as to be rotatable with the vertical guide about a center line of the gear wheel coaxial with a pivot axis about which the vertical guide is rotatable and a drive engaging the gear when for driving rotation of the gear wheel. However, WO ‘515 teaches a structure including a vertical guide 20 and wherein an elevator platform has a cart 35 running along the guide (Fig. 1), wherein the vertical guide is pivotably suspended and coupled to the elevator platform for allowing the rotation of the elevator platform in unison with rotation of the vertical guide (Figs. 1 and 2), and a gear wheel 30 fixed to a base portion 27 of the vertical guide so as to be rotatable with the vertical guide about a center line of the gear wheel coaxial with a pivot axis 24 about which the vertical guide is rotatable and a drive 28 engaging the gear when for driving rotation of the gear wheel (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the lifting structure including a vertical guide and wherein the elevator platform has a cart running along the guide, wherein the vertical guide is pivotably suspended and coupled to the elevator platform for allowing the rotation of the elevator platform in unison with rotation of the vertical guide, and a gear wheel fixed to a base portion of the vertical guide so as to be rotatable with the .

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art or record does not teach or suggest, alone or in combination, all the elements and features of claim 10, including, inter alia at least one of said parking wheel supports constitutes a temporary parking wheel support in line with an entry or exit path and further comprising a filling member having filling projections dimensioned and arranged at mutual spacings allowing the filling projections to project into said passages of said temporary parking wheel support, said filling member being movable between a first filling position in which said filling projections project into said passages of said temporary parking wheel support and having topmost surfaces substantially at a common level with an upper surface of said temporary parking wheel support and a retracted position leaving a space under said temporary parking wheel support free for allowing said fingers of said elevator wheel support to pass horizontally underneath said temporary parking wheel support towards and away from said passages.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861.  The examiner can normally be reached on M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635